Citation Nr: 1508540	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  08-00 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability evaluation for Meniere's disease (also characterized as a disability manifested by dizziness and vertigo) in excess of 10 percent prior to October 8, 2008, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May to October 1990, February 1994 to April 1997, January to April 1999, and December 2003 to March 2005.    

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia,  which, in part, granted service connection for "dizziness and vertigo," and assigned an initial 10 percent disability rating effective March 29, 2005 (the date of the Veteran's separation from his final period of active military service).  

In August 2011, the Board remanded the matter for further development, which was completed, and in a July 2012 rating decision the Appeals Management Center (AMC) recharacterized the Veteran's disability as Meniere's disease and increased the evaluation to 30 percent disabling effective October 8, 2008.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).  

The Veteran's claim was again remanded by the Board in January 2014.  The Board notes that the originating agency complied with the Board remand and completed the necessary further development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In May 2009  the Veteran, through his representative, withdrew his request for a Board video conference hearing.  38 C.F.R. § 20.702(d) (2014).  

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  A review of the Veteran's electronic VA folders reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.


FINDINGS OF FACT

During the pendency of the appeal, the Veteran has experienced hearing impairment with attacks of vertigo and cerebellar gait from one to four times a month, with or without tinnitus.  Hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus, has not been shown.  


CONCLUSION OF LAW

From March 29, 2005, the criteria for a disability rating of 60 percent, but no higher, for Meniere's syndrome have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.87, Diagnostic Code 6205.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A.  Duty to Notify

The appeal arises from the Veteran's disagreement with the initial rating evaluation following the grant of service connection.  The VCAA requires that in such cases the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of other forms of notice, such as notice contained in the rating decision and statement of the case (SOC), have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

B.  Duty to Assist

VA has done everything reasonably possible to assist the Veteran with respect to his claim for an increased rating for Meniere's disease in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment records (STRs), VA treatment records, and VA medical examination reports have been associated with the claims file.  The August 2011 VA medical examination, in concert with the July 2012 addendum opinion, is adequate for purposes of rendering a decision in the instant appeal because they examined the Veteran's history, conducted a physical examination, and offered opinions supported by rationale.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Barr, 21 Vet. App. at 312.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis - Increased Rating for Meniere's Disease

The Veteran contends that the symptoms of his Meniere's disease are more disabling than contemplated by the current 30 percent disability evaluation.  

The Veteran's Meniere's disease is evaluated under Diagnostic Code (DC) 6205.  See 38 C.F.R. § 4.87, DC 6205.  The Board deems this code appropriate, primarily because it pertains specifically to the diagnosed disability in the Veteran's case (hearing impairment with attacks of vertigo, with or without tinnitus).  However, the Board notes that DC 6205 indicates that Meniere's disease can be rated by separately rating vertigo under DC 6204 (as a peripheral vestibular disorder), hearing impairment, and tinnitus, and applying the method which results in a higher overall evaluation (but ratings for hearing impairment, tinnitus, or vertigo are not to be combined with an evaluation under DC 6205).  38 C.F.R. § 4.87, DC 6205.  Therefore, in examining the Veteran's disability, the Board will consider not only DC 6205, but also DC 6204 (peripheral vestibular disorders), DC 6260 (tinnitus, recurrent), and 38 C.F.R. § 3.385 (hearing loss), in order to determine the highest overall evaluation to which the Veteran is entitled.    

Under DC 6205, Meniere's disease, a 30 percent disability rating is warranted for hearing impairment with vertigo less than once a month, with or without tinnitus; a 60 percent rating is appropriate for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus; and a 100 percent rating is appropriate for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  38 C.F.R. § 4.87, DC 6205.  

Under DC 6204, peripheral vestibular disorders, a 10 percent disability rating is warranted for occasional dizziness; and a 30 percent rating is appropriate for dizziness and occasional staggering.  38 C.F.R. § 4.87, DC 6204.  The note associated with DC 6204 states that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under DC 6204.  

The Board notes that DC 6205, Meniere's syndrome, references vertigo, whereas DC 6204, peripheral vestibular disorders, references dizziness and vestibular disequilibrium.  Vertigo is defined as "an illusory sense that either the environment or one's own body is revolving . . . [t]he term is sometimes erroneously used to mean any form of dizziness."  Dorland's Illustrated Medical Dictionary at 2051 (32nd ed. 2012).  Dizziness is defined as "a disturbed sense of relationship to space; a sensation of unsteadiness with a feeling of movement within the head."  Id. at 559.  More generally, vertigo is type of dizziness, but as Dorland's Medical Dictionary states, dizziness and vertigo are not synonymous.  Specifically, a Veteran can suffer dizziness without experiencing vertigo.  Vestibular, in the context of 38 C.F.R. § 4.87, refers to the canal of the ear, and disequilibrium is defined as "any derangement of the sense of equilibrium."  See 38 C.F.R. § 4.87, DC 6204; Dorland's Illustrated Medical Dictionary at 577 (32nd ed. 2012).  

Under DC 6260, a 10 percent disability rating is warranted for recurrent tinnitus.

Under 38 C.F.R. § 3.385, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The United States Court of Appeals for the Federal Circuit has held that VA "is specifically required to assess a disability 'in relation to its history' when making disability ratings determinations[.]"  Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (citing 38 C.F.R. § 4.1 (2009) ("It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.")).   The Board, therefore, will examine the Veteran's entire history regarding his symptoms of Meniere's disease, peripheral vestibular disorders, tinnitus, and hearing loss.  

The Court of Appeals for Veteran's Claims has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the Board will determine whether staged evaluations are warranted in this instance. 

It is the defined and reliably applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Consistently, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

The Veteran's vertigo and dizziness symptoms have been recorded in the Veteran's record since 1998.  In March 1998 the Veteran reported vertigo, when lying down, for three weeks.  In June through November of 1998 the Veteran reported continued episodes of dizziness, vertigo, and that the room was spinning, with various durations.  The Veteran continued to report dizziness and vertigo in 1999, 2000, and 2002.  In January 2005 the Veteran reported balance issues for two weeks, and again reported dizziness in April.  In October 2005 the Veteran affirmed having dizziness for years, and the physician reported the Veteran's gait as normal, but with possible Meniere's disease.  In November 2005 the Veteran reported lightheadedness and vertigo, without nausea and vomiting, which lasted from a few minutes to half an hour, sometimes exacerbated by quick changes in position.  In December the Veteran was diagnosed with benign positional vertigo, but a hearing examination showed thresholds at all frequency ranges less than or equal to 10 decibels with 100 percent speech recognition.  The Veteran reported tinnitus in response to loud noises.  

In February 2006 the Veteran complained of increased instances of vertigo, though no specific quantity was stated.  In June 2006 the Veteran received an audio examination where his hearing was determined to be normal (all frequency ranges less than or equal to 15 decibels with 100% speech recognition), but the Veteran continued to report balance and dizziness issues as well as tinnitus caused by loud noises.  

In August 2006 the Veteran received an ear, nose, and throat (ENT) examination related to episodes of vertigo without nausea.  The Veteran reported three episodes a month that could last between a few minutes and a few days.  The Veteran did not report hearing loss or tinnitus, and his hearing was determined to be normal.  Positional and Dix-Hallpike testing of the Veteran were normal, and the examiner concluded that the Veteran does not have symptoms consistent with benign positional vertigo as a previous examiner suggested, but could have some other form of labyrinthine dysfunction.  The examiner concluded that there was not a definitive diagnosis for the Veteran's symptoms.  

In October 2008 the Veteran reported dizziness symptoms two to three times a week during service, without nausea or vomiting.  The physician opined that the Veteran's symptoms were likely paroxysmal positional but could be due to labyrinthine dysfunction or a central cause.  An appointment at the end of October reported a normal computed tomography (CT) scan of the Veteran, and stated that the Veteran reported dizziness and feeling unsteady, but not vertigo.  In an ENT consultation the Veteran also denied hearing loss, tinnitus, and vertigo associated with changes of position.  The Veteran's ears where examined and found to be normal.  The physician concluded that the Veteran's symptoms were most likely Meniere's syndrome.  

In March 2010 the Veteran received an audio examination with additional balance testing.  The examination revealed left and right ear hearing sensitivity within normal limits, but reduced from prior testing in 2005 and 2006.  Speech awareness threshold was measured at 10 dBHL in both the right and left ears, and word recognition was 84 percent in the right ear and 100% in the left ear.  A Computerized Dynamic Posturography (CDP) functional test revealed the Veteran's inability to utilize combinations of all sensory cues, consistent with his visual preference pattern.  A Center of Gravity (COG) test revealed an abnormal equilibrium score.  The examiner's impressions were normal hearing sensitivity in both ears, but a visual preference pattern (tested via CDP) and disequilibrium most likely of mixed origin, including visual preference and PTSD symptoms.  

In July 2011 the Veteran received a hearing examination.  At that examination the Veteran reported a recent significant episode of vertigo in which he looked away from a computer screen after looking at it for a long time and subsequently experienced 10 minutes of severe, true, spinning vertigo.  At the examination the Veteran denied hearing loss, but reported longstanding intermittent tinnitus.  The Veteran's pure-tone thresholds were within normal limits for the left ear, essentially unchanged since March 2010, but the right ear showed borderline normal to mild hearing loss at higher frequencies, a reduction in thresholds from prior examinations.  Speech awareness was 5 dBHL right ear and 10 dBHL left ear.  The Veteran's word recognition was 96 percent right ear, and 88 percent left hear.  The examiner's impression was mild unilateral hearing loss with an increase in disequilibrium.  

In August 2011 the Veteran received another examination for his dizziness symptoms.  The Veteran reported symptoms three to four times a month, which included loss of balance, a feeling that he was going to fall, intermittent unsteady gait, and a feeling of spinning during an attack, which would last for one to two minutes.  The Veteran denied hearing loss.  The tilt table test, vestibular ocular reflex test, and Dix-Hall vestibular spinal reflex test were all positive.  The examiner diagnosed the Veteran with vestibular neuritis which manifests as tinnitus, dizziness, and unsteady ear pressure.  

In February 2012 the Veteran reported still having balance trouble, but denied vertigo.  In April 2012 the Veteran stated that his vertigo comes and goes, and stated that he sometimes will not have any trouble for four to five months.  The Veteran also received an audiology consult which noted that his pure-tone thresholds were within normal limits for both ears.  

In a July 7, 2012, addendum opinion to the August 2011 examination the VA examiner stated the Veteran's symptoms are consistent with Meniere syndrome, citing the evidence outlined above, stating it is secondary to vestibular neuritis, which manifests as tinnitus, dizziness, unsteady gait, ear pressure and hearing loss.  

On July 20, 2012 the Veteran underwent tilt table testing for a total of forty-five minutes.  During the tilt there was no systolic hypertensive responses, no significant pulse change, Veteran oxygenation remained stable throughout the procedure and the patient had no symptoms of dizziness and did not have a syncopal episode.  The impression from the test was that the Veteran did not have a hypotensive response to the tilt table study.  

In April 2014 the Veteran received another hearing evaluation.  VA examination findings show the left ear with 94 percent speech discrimination.  Decibel (dB) loss at the pure tone threshold of 500 Hertz (Hz) is 25, with a 20 dB loss at 1000 Hz, a 20 dB loss at 2000Hz, a 20 dB loss at 3000 Hz, and a 25 dB loss at 4000 Hz.  The right ear shows 94 percent speech discrimination.  Decibel (dB) loss at the pure tone threshold of 500 Hertz (Hz) is 25, with a 10 dB loss at 1000 Hz, a 05 dB loss at 2000 Hz, a 10 dB loss at 3000 Hz, and a 10 dB loss at 4000 Hz.  These results do not show impaired hearing to the degree necessary for a disability under 38 C.F.R. § 3.385. 

Though the Board has reviewed the Veteran's entire medical record as it regards his current symptoms and disability, as required under Moore, the Board notes that the Veteran's separation from his final period of active military service was March 29, 2005.  See Moore, 555 F.3d at 1373.  Therefore, the evidence most probative in rating the Veteran's disability as it exists after March 29, 2005, is evidence before, but in close proximity to, March 29, 2005, and the evidence after March 29, 2005.  

Initially, the Board notes that the Veteran does not have hearing impairment to the degree necessary for a disability under 38 C.F.R. § 3.385, and therefore hearing loss cannot be rated separately with a peripheral vestibular disorder to increase the Veteran's disability rating.  38 C.F.R. § 4.87, DC 6204.  Additionally, the Veteran has had a 10 percent disability rating for tinnitus since March 29, 2005, which the Board finds consistent with the evidence of record.

Under DC 6204 the Veteran has a diagnosed vestibular disequilibrium, and reported an unsteady gait, or staggering, in August 2011.  Those diagnosed disabilities meet the criteria for a 30 percent disability rating under DC 6204.  38 C.F.R. § 4.87, DC 6204.  The Veteran also has a diagnosis of tinnitus, which is entitled to a 10 percent disability rating, thereby giving the Veteran a total disability rating of 40 percent as of August 2011 under the criteria of DC 6204.

With that established, the Board must determine if the Veteran is entitled to a greater disability rating under DC 6205, Meniere's syndrome, which the Veteran was diagnosed with in a July 7, 2012, addendum opinion to the Veteran's August 2011 examination.  However, the possibility of the Veteran suffering from Meniere's syndrome was first raised in October 2005, roughly six months after the Veteran was first assigned a 10 percent disability rating for a peripheral vestibular disorder rating on March 29, 2005.  The Board also notes that the Veteran's reported symptoms have been largely consistent throughout the Veteran's medical record, and therefore the Board reasonably considers the possibility of applying the Meniere's DC prior to the Veteran receiving an exact diagnosis of Meniere's syndrome, that is, prior to the August 2011.

The Board also notes that the Veteran's medical record is often unclear as to whether the Veteran is suffering dizziness without vertigo, or dizziness with vertigo.  The Veteran has endorsed symptoms of vertigo at various times since 1998, but has also endorsed dizziness symptoms without vertigo.  Given that the Veteran has endorsed vertigo as early as 1998, and continued to endorse it at various intervals since that time, the Board reasonably infers that dizziness and vertigo have been used interchangeably by the Veteran.  See Bastien, 599 F.3d at 1306; 38 C.F.R. § 4.3.  

In order for the Veteran to have a disability rating greater than 40 percent under DC 6205, the Veteran must suffer hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  Regarding hearing impairment, the Board has already noted that the Veteran's hearing impairment does not rise to the level of a disability.  However, DC 6205 only requires hearing impairment, not hearing impairment that rises to the level of a disability.  As outlined above, the Veteran has suffered various levels of hearing impairment throughout the timeframe of this appeal, and the Veteran's most recent auditory examination establishes impairment, if not disability.  

In addition to hearing impairment, the evidence must establish the frequency of the Veteran's attacks of vertigo and cerebellar gait.  With regard to the frequency of the Veteran's vertigo attacks, the Board finds that the evidence is at least in equipoise as to the Veteran experiencing one to four vertigo attacks per month.  The evidence presented by the Veteran as to the frequency of his attacks is somewhat unclear because early in the record there is not a quantity assigned to the Veteran's attacks.  However, as early as 1998 the Veteran reported vertigo, in November 2005 the Veteran endorsed vertigo, in August 2006 the Veteran reported three episodes of dizziness per month, and in August 2011 the Veteran reported having three to four attacks per month.  In contrast, however, in April 2012 the Veteran reported that his attacks are intermittent, and stated that he sometimes will not have any trouble for four to five months.  The somewhat inconsistent evidence places it in equipoise, and therefore the benefit of the doubt rule is applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  Thus, the Veteran's symptomatology have met the criteria for a 60 percent rating.

The Board, however, does not find that the Veteran's symptoms rise to the higher 100 percent disability rating.  Specifically, the medical records do not demonstrate the Veteran suffering attacks of vertigo and cerebellar gait occurring more than once weekly.  In reaching this finding the Board relies primarily on the August 2011 examination in which the Veteran stated he had symptoms three to four times a month, as well as the April 2012 statement by the Veteran in which he stated that his vertigo "comes and goes."  The Board does not find these statements indicative of vertigo attacks occurring more than once weekly.  Accordingly, the Board concludes that the criteria for a rating in excess of 60 percent for Meniere's syndrome were not met or approximated for the time period March 29, 2005, to present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In the case at hand, in application of the benefit of the doubt rule, the evidence is in equipoise regarding whether the Veteran's symptomatology met the criteria for a 60 percent rating for Meniere's syndrome during the time period March 29, 2005, to present.  However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 60 percent from March 29, 2005, to present.  See 38 U.S.C.A. § 5107(b); Ortiz 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102.  


ORDER

A 60 percent initial rating, but no higher, for Meniere's syndrome is granted from March 29, 2005, to present, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


